Citation Nr: 0300220	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

The propriety of the initial evaluation for residuals of a 
low back injury, evaluated as 10 percent disabling from 
February 18, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1999 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at Indianapolis, Indiana.

The record shows that both the veteran and physicians who 
have evaluated her have suggested that her low back 
condition has made her incapable of working.  Once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001);  38 C.F.R. 3.155 
(2002).  Such a claim for TDIU is present in this case.  
It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate her claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided appropriate VA medical examinations, all in 
an effort to assist her in substantiating her claim for 
increased VA compensation benefits.  

2.  The veteran's low back disability has been manifested 
by muscle spasms, a reduced right ankle reflex, chronic 
low back pain, and specific functional limitations.  It 
has does not involve degenerative joint disease and has 
not been manifested by narrowing or irregularity of joint 
spaces, loss of lateral motion with osteoarthritic 
changes, marked limitation of motion with forward bending 
from a standing position, abnormal mobility of the lumbar 
spine on forced motion, a positive Goldthwaite's sign, or 
listing of the whole spine to the opposite side.  It does 
not involve disc disease.




CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals 
of a low back injury have been met since the effective 
date of the grant of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2002), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of 
claims pending before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain 
notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's 
behalf.  Id.  Specific guidelines concerning the content 
of this notice are found in the implementing regulations.  
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA and the implementing regulations require VA to 
make reasonable efforts to obtain records pertinent to the 
claim, and if the records could not be secured, to so 
notify the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant 
if it is unable to obtain the records in question.  
38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a 
federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); 38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have 
been satisfied in this case.

In the supplemental statement of the case issued in 
October 2002, the RO informed the veteran of the 
requirements of the VCAA and their relevance to her claim.  

A letter that the RO sent to the veteran in March 2002 
advised her of the type of evidence that could 
substantiate her claim, as did the October 2002 
supplemental statement of the case and the statement of 
the case that was issued in August 2000. The letter of 
March 2002 outlined the respective responsibilities of the 
veteran and VA for obtaining the substantiating evidence.  
Quartuccio. 

The March 2002 letter also contained a request that the 
veteran identify medical records that could be relevant to 
her claim and had not yet become associated with the 
claims file.  In response, and on more than one occasion, 
the veteran did so, and each time, the RO secured the 
records that she had identified.

In addition to securing documentary evidence, the RO 
provided the veteran with three VA examinations, those of 
May 2000 and September 2002, during which findings 
pertinent to her claim were developed.

Thus, in connection with her claim seeking an evaluation 
of her low back condition that is greater than 10 percent, 
the veteran has received the notice and assistance called 
for by the VCAA.  Therefore, the Board will decide the 
claim on the basis of the record as it now stands on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

ii.  Evaluation of residuals of a low back injury

Principles of service connection

This is a case in which the disability rating at issue was 
rendered in conjunction with a grant of service 
connection.  In such circumstances, the rating must 
address all evidence relevant to the nature and severity 
of disability from the effective date of service 
connection and, accordingly, might be comprised of 
separate, or "staged," ratings based on the facts shown to 
exist during separate periods of time.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The effective date of 
service connection for the disability in concern on this 
appeal is February 18, 2000.

In general, disability evaluations are assigned by 
applying a schedule of ratings, which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  All VA 
regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised 
in the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the 
same time, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function are 
always to be expected.  See 38 C.F.R. § 4.21 (2002).  When 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented approximates the criteria for 
that rating more nearly than the criteria for the lower 
rating.  38 C.F.R. § 4.7 (2002).

Disability evaluations require consideration of the effect 
of pain, weakness, fatigability, and incoordination on 
functional abilities, including the ability to engage in 
employment or other ordinary activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2002).  VA regulations provide 
that functional loss will be considered in evaluating 
disabilities on the basis of limitation of motion.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).  The United 
States Court of Appeals for Veterans Claims (known prior 
to March 1, 1999 as the United States Court of Veterans 
Appeals) (the Court) has held that VA adjudicators must 
consider whether regulations 38 C.F.R. § 4.40, concerning 
functional loss due to pain, and 38 C.F.R. § 4.45, 
concerning functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint "must be 
applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Court has instructed that in applying these 
regulations, VA should obtain examinations in which the 
examiner determined whether the disability was manifested 
by painful motion, weakened movement, excess fatigability, 
or incoordination.  The Court stated that these 
determinations were, if feasible, to be expressed in terms 
of the degree of additional range-of-motion loss.  The 
Court held that a schedular disability rating based on 
limitation of motion may be augmented under regulations 38 
C.F.R. §§ 4.40, 4.45 for additional disability due to 
functional loss resulting from such factors.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the degree of disability takes into 
account competent lay evidence, when relevant.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); see 
Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence 
of his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a 
claim for a greater evaluation of disability will be 
granted unless it is refuted by a preponderance of the 
evidence of record.  38 U.S.C.A. § 5107(b).

Background

Her service medical records show that the veteran received 
medical attention on several occasions for her back.  In 
November 1999, she reported that she had fallen on her 
back for the second time after having first done so 
earlier in that month.  X-rays taken in November 1999 were 
reported to reveal scoliosis to a minimal degree.  
(However, a note dated in January 2000 indicates that no 
scoliosis was demonstrated by x-rays.)  She was prescribed 
bed rest, pain medication, and placed on a temporary 
profile.  She was seen numerous times later complaining of 
low back pain that sometimes would radiate into her legs.  
Examinations in November 1999 and January 2000 found that 
there was no radiation of pain into the lower extremities, 
however.  She was treated with both physical and 
chiropractic therapy.  Her low back pain was diagnosed as 
lumbar strain, and she was placed on several more 
temporary physical profiles.  An x-ray of the lumbar spine 
performed in February 2000 was negative.  Vertebral 
heights were found to be normal and disc spaces to be well 
maintained.  There was no evidence of spondylosis, 
spondylolisthesis, or other abnormality of the spine.

Post-service medical evidence concerning the veteran's low 
back condition is dated from May 2000.

A VA general medical examination was performed in May 
2000.  In describing her symptoms to the examiner, the 
veteran said that she felt a pulling sensation in her 
right leg extending down to her calf but denied having any 
associated numbness or tingling.  The veteran said that 
her back pain had persisted since service, was worse on 
the left than on the right side, and was aggravated by 
prolonged activity such as walking, standing, and using 
stairs.  She related that she still took pain medication 
but only as she felt the need.  She indicated that she had 
not had surgery, or been hospitalized, for her back.  The 
veteran told the examiner that she had been forced to 
leave her job after finding herself unable to perform 
certain tasks, such as standing for a long period of time 
or lifting boxes, that would aggravate her low back pain.  
Examination of the veteran revealed that her posture and 
gait were normal but she had mild pain in her low back 
when it was manipulated.  The neurological findings were 
"normal."  The examiner's diagnoses concerning the back 
were "[c]hronic low back pain" and "[p]ossible sciatica on 
the right."

In her August 2000 notice of disagreement, the veteran 
indicated that she had tried working at another job from 
May 2000 to July 2000 but because of her low back pain, 
was unable to perform some of its key functions.  She 
suggested that the job, that of bus driver, required her 
to bend down to assist riders who were in wheelchairs, to 
inspect the bus, and otherwise made demands upon her back.

In another written statement, which she submitted in 
September 2000, the veteran averred that she had 
difficulty pushing, lifting, or standing for long periods 
of time and could stand only for fifteen minutes before 
becoming dizzy.

A report by Arthur Lorber, M.D. dated in December 2000 
described the results of his examination and evaluation of 
the veteran's low back condition.  It was noted that the 
veteran said that she had injured her back by falling on 
it during service in November 1999.  During examination, 
the veteran exhibited no disturbance of her gait - - she 
walked well, moreover, on her heels and tiptoes - -and she 
could bend down until her fingernails were within twelve 
inches of her toes, albeit with low back pain.  The 
veteran's range of motion with her spine as 70 degrees of 
flexion, 20 degrees of extension, and 30 degrees of 
lateral bending to each side.  The veteran had full range 
of motion with her hips.  The veteran had a negative 
straight leg raising test, exhibited reflexes that were 
+1, and described no sensory loss during light touch 
testing.  An x-ray of the lumbar spine proved 
"unremarkable." Dr. Lorber stated his assessment as 
"[c]hronic low back pain, of unclear etiology, currently 
symptomatic."  He opined that the veteran "should avoid 
jobs requiring lifting over 25 pounds, frequent bending, 
prolonged standing or walking."

Among records received from the Social Security 
Administration was March 2000 documentation by that agency 
that the veteran was not currently entitled to Disability 
or Supplemental Security benefits.  Also among those 
records was the report concerning an evaluation of the 
veteran for a low back disorder and hypertension performed 
for the agency by Ray L. Henderson, M.D. in September 
2001.  It was noted that the veteran said that she injured 
her back during service in November 1999.  The veteran 
complained that she had significant back pain especially 
when bending, standing, using her arms to lift objects 
weighing more than approximately 20 pounds.  Indicating 
that she had recently worked at a gas station for a short 
time before being fired for excessive absence, she stated 
that her chronic back pain prevented her from maintaining 
employment.  Examination of the veteran's musculoskeletal 
system was positive for joint pain, negative for back 
pain, positive for muscle pain and cramps, negative for 
muscle and joint weakness, and negative for difficulty in 
walking - - although the muscles and joints referred to 
were not named in the examination report.  Examination of 
the veteran's neurological condition was positive for 
frequent headaches, lightheadedness or dizziness, and 
tingling sensations and negative for seizures, numbness, 
tremors, paralysis, stroke, or head injury.  A sensory 
examination involving light touch, pinprick, and vibrating 
sensations was normal.  The veteran's reflexes were found 
to be "0/0 bilaterally."  The veteran ascended the 
examination table, performed tandem walking, and balanced 
on one foot, all without apparent difficulty.  Dr. 
Henderson concluded that the veteran "should be considered 
able to perform all the usual activities of daily living."

In a January 2002 statement, the veteran's regular VA 
physician described the veteran's back condition and 
treatment.  The physician reported that the veteran had 
chronic back pain from an injury sustained during service.  
The physician advised that the veteran should not attempt 
any work requiring her to lift more than 25 pounds, stand 
for a prolonged time, or perform "strenuous physical 
activity that involves excessive/repetitive back 
movement."

VA outpatient treatment records dated from 2000 to 2002 
document regular treatment for low back pain.  An x-ray 
performed in September 2000 to explore the cause of 
"chronic low back pain" produced an impression of 
"[normal] lumbar vertebrae."  A July 2002 list of the 
veteran's active medications includes cyclobenzaprine, 
which is noted to be taken three times a day as needed 
"for back spasms."  In December 2002, the veteran had a 
normal examination of the spine, including full range of 
motion.

A VA peripheral nerves examination was performed in 
September 2002.  It was noted that the veteran said that 
she had injured her back several times during service.  In 
describing her symptoms to the examiner, the veteran said 
that she felt a pain in her right leg and a pulling 
sensation behind her right knee - - she added that she had 
been told that she had a pinched nerve in her right leg - 
- and recounted that her legs and sometimes her hands 
would feel numb.  She confirmed that she could walk around 
in pursuing her normal daily activities, albeit with pain.  
During examination, the veteran displayed decreased 
sensation throughout both her legs in response to 
pinpricks but normal sensation to other stimulation of the 
legs.  Sensation in the upper extremities was normal.  She 
had 2+ reflexes in the upper extremities and patellae but 
no reflex in the right ankle.  She had some "giveway 
weakness" in both feet near the ankles.  The veteran 
achieved full range of motion, both active and passive, of 
her "joints," including the vertebrae, although she did 
complain of pain when "bending over" with her spine.  The 
examiner's impression was of a history of several low back 
injuries "with the residuals of back pain."  The examiner 
suggested that the veteran's right leg pain and "the 
decreased [right] ankle reflex" could indicate "L5 
radiculopathy on the right," adding, however, that it was 
"difficult to say since her numbness seems to be diffuse 
and she seems to have weakness in both feet."  The 
examiner noted that an electromyograph and nerve 
conduction studies of the right leg could be performed to 
confirm this possibility,

A VA examination of the spine also was performed in 
September 2002.  The veteran again recounted that she had 
sustained several back injuries during service.  The 
examiner noted that the veteran was being treated as a VA 
outpatient for low back pain and was taking Darvocet for 
that symptom.  In describing her symptoms to the examiner, 
the veteran said that she had persistent low back pain and 
occasional numbness and tingling in the inner and outer 
aspects of the right leg.  Referring, it would appear, to 
functional limitations imposed by her low back condition, 
the veteran said that she was being trained for a 
sedentary position at a manufacturing company.  During 
examination, the paraspinal muscles of the veteran's low 
back were noted to be tender.  She achieved a range of 
motion of the spine consisting of 75 degrees of forward 
flexion, 20 degrees of extension, 20 degrees of bending to 
each side, and 45 degrees of rotation with each side.  She 
exhibited 5/5 motor function in the iliopsoas, quadriceps, 
hamstring, foot dorsiflexors and plantar flexors, and 
extensor hallucis longus muscles on each side.  The 
veteran complained of decreased sensation in areas 
identified by the examiner as the medial aspects of the 
right foot and right leg, respectively.  She displayed 
symmetrical reflexes of +1 in the patellar and Achilles 
tendon reflexes on each side.  She had negative straight 
leg raises on each side.  Her gait walking was normal.

The examiner considered the possibility that the veteran 
was suffering from disc disease and specifically, a 
herniated nucleus pulposus, and concluded that she was 
not.  The examiner stated that this conclusion was based 
on the negative results of the straight leg raise testing 
conducted during the examination and the absence of 
"dermatomal findings" consistent with the veteran's 
account of "her numbness and tingling."  The examiner 
judged the "subjective numbness and tingling on the medial 
foot and medial leg" and the chronic quality of this 
symptoms as the veteran described it to be out of keeping 
with symptoms of disc disease involving numbness and 
tingling, which, he suggested, were not chronic and 
involved a "prototypical dermatomal distribution into the 
toes."

The examiner delivered an assessment of "[c]hronic low 
back strain" and noted that an x-ray of the lumbosacral 
spine would be performed.  That study, performed on the 
same day as the examination, produced an impression of 
"probable normal."  It disclosed that the bony structures 
of the lumbosacral spine were intact and that there were 
no bony destruction or erosion, no fractures or 
dislocations, and, except for some curvature that the 
radiologist commented might have been due to the veteran's 
position during the study, no other abnormalities of the 
lumbosacral spine.  

Rating

The veteran's low back has been evaluated under Diagnostic 
Code 5295 as 10 percent disabling.  Ratings authorized by 
this diagnostic code, which concerns "lumbosacral strain," 
include 10 percent when there is characteristic pain on 
motion, 20 percent evaluation when there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position, and a maximum 40 
percent when there is listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

The immediate question on appeal is whether a higher 
schedular disability evaluation under this diagnostic code 
should be assigned for the disability as shown at any time 
from February 18, 2000.  Fenderson.

Medical evidence of record shows that the veteran's low 
back disability is characterized by muscle spasm, chronic 
low back pain, low back pain with forward bending on some 
occasions, and specific functional limitations.  The same 
evidence indicates that the disability is not accompanied 
by loss of lateral spine motion in the standing position, 
another characteristic contemplated by a 20 percent 
evaluation.  Accounts of her symptoms offered by the 
veteran - - who appears to have no medical training and 
thus to be a layman - - confirm that she suffers from 
persistent low back pain.  Thus, some of the criteria for 
a 20 percent evaluation under Diagnostic Code 5295 are 
met.  It is not necessary, however, that all findings 
specified for a particular evaluation under a diagnostic 
code be demonstrated in order for that rating to be 
assigned.  When there is a question as to which of two 
evaluations shall be applied, the higher will be assigned 
if its criteria are more closely approximated by the 
disability picture presented by the evidence.  38 C.F.R. § 
4.7.  

The Board finds that the picture of the veteran's low back 
disability from February 18, 2000, more closely 
approximates the criteria for a 20 percent than for a 10 
percent evaluation under Diagnostic Code 5295.  The 
disability amounts to more than simply pain with use of 
the low back.  Low back muscle spasm that must be treated 
with medication has been shown.  Furthermore, the lay and 
medical evidence demonstrates that her low back has 
limited significantly the ability of the veteran to 
perform certain functions that have been required by her 
jobs.  Such evidence of industrial impairment must be 
considered by adjudicators in determining what schedular 
rating is proper.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
Schafrath; DeLuca.  Accordingly, the Board finds that a 20 
percent evaluation is in order for the veteran's low back 
disability as shown from February 18, 2000. 38 C.F.R. 
§§ 4.7, 4.21.

A higher evaluation under Diagnostic Code 5295 is not 
supported by the evidence, however.  The evidence shows 
that the veteran's low back disability does not involve 
osteoarthritic changes, narrowing or irregularity of joint 
spaces, loss of lateral motion with osteoarthritic 
changes, marked limitation of motion with forward bending 
from a standing position, abnormal mobility of the lumbar 
spine on forced motion, a positive Goldthwaite's sign, or 
listing of the whole spine to the opposite side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board has considered whether an evaluation greater 
than 20 percent may be assigned to the veteran's 
disability under any other provision of 38 C.F.R. Parts 3 
and 4, see Schafrath, and has found in light of the 
evidence that one cannot.

A 20 percent evaluation under Diagnostic Code 5295 is the 
equivalent of a rating for moderate limitation of motion 
of the lumbosacral spine under Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  No 
limitation of motion of the spine that rises even to the 
level of moderate has been shown in this case, however.  
Thus, an evaluation greater than 20 percent is not 
available under this diagnostic code.  As medical findings 
of record are that the veteran does not have degenerative 
joint disease of the lumbosacral spine, evaluation under 
Diagnostic Code 5003, which concerns arthritis 
demonstrated by x-rays, is inapplicable and in this case, 
moreover, would require that arthritis of the lumbosacral 
spine be rated on the basis of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  Likewise, 
neither Diagnostic Code 5286, concerning ankylosis of the 
entire spine, nor Diagnostic Code 5289, concerning 
ankylosis of the lumbar spine, is applicable to the 
veteran's low back disability. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289 (2002).  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Dinsay v. Brown, 9 Vet App 79 (1996) (quoting 
Stedman's Medical Dictionary 87 (25th ed. 1990)).

The Board finds that the provisions of Diagnostic Code 
5293, which concern disc disease, are not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); see also 67 Fed. Reg. 54,345 (August 22, 2001) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293) 
(effective September 23, 2002).  It has not been shown 
that the veteran's low back disability includes disc 
disease.  During the VA general examination of May 2000, 
the examination performed by Dr. Lorber in December 2000, 
and the VA orthopedic examination of September 2002, no 
disc disease of the lumbosacral spine was diagnosed after 
neurological evaluation.  The appropriateness of such a 
diagnosis was considered by the VA physician who conducted 
the September 2002 peripheral nerves examination and 
contemplated in the examination report the possibility 
that there might be "L5 radiculopathy on the right."  The 
physician, however, qualified the hypothesis by suggesting 
that the veteran's account of "diffuse" numbness and 
weakness "in both feet" was inconsistent with one that 
would be given if disc disease were present.  Additional 
diagnostic studies - - electromyograph and nerve 
conduction studies of the right leg - - to rule out disc 
disease were not performed, and the possibility of disc 
disease was addressed by the physician who performed the 
VA orthopedic examination in September 2002.  That 
physician concluded that for two reasons, the diagnosis 
(specifically, herniated nucleus pulposus) was not 
indicated.  One reason was that straight leg raise testing 
had been negative - - a finding also made by Dr. Lorber 
during his December 2000 examination of the veteran.  The 
other reason - - an observation also made by the physician 
who conducted the peripheral nerves examination - - was 
that numbness and tingling described by the veteran varied 
from the numbness and tingling that would be manifested by 
disc disease.  The Board finds no reason to reject this 
opinion, which was rendered after a detailed clinical 
evaluation and was based on a finding - - negative 
straight leg raises - - and an observation - - symptoms 
deviating from those that would support a diagnosis of 
disc disease- - each of which also was made in the report 
of another physician.  The Board concludes, then, that the 
weight of the medical evidence does not warrant the 
evaluation of the veteran's low back disability as disc 
disease. 

Thus, a 20 percent disability rating under Diagnostic Code 
5295 represents the proper evaluation of the veteran's low 
back disability from February 18, 2000.  A schedular 
evaluation in excess of 20 percent is not available under 
applicable provisions of the rating schedule.

Extraschedular evaluation

The Board has considered whether referral of this claim 
for consideration of an extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  Referral for 
extraschedular evaluation, however, is based on a finding 
that the disability in concern presents "such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002). 

Here, the veteran has not asserted, and there is no 
evidence, that her low back disability caused her to be 
hospitalized.  She has asserted, however, and medical 
opinion of record indicates that the disability has 
interfered with her work.  The schedular rating granted in 
this decision has taken this fact into account.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The 
industrial impairment arising from the veteran's low back 
disability is not so exceptional or unusual as to fall 
outside that contemplated by regular schedular standards. 

Accordingly, the Board finds that the criteria for 
referral of the veteran's low back disability for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 
Vet App 218, 227 (1995).


ORDER

A 20 percent evaluation for residuals of a low back injury 
is granted effective from February 18, 2000, subject to 
controlling regulations applicable to the payment of 
monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

